Title: To George Washington from John Hancock, 22 December 1775
From: Hancock, John
To: Washington, George

 

Sir,
Philada Decr 22d 1775.

Your letters of the 30th of November and of the 4th 7th & 11 of December being duly received were laid before Congress. To prevent the ill consequences, that might ensue from the backwardness of the men in the present service to reinlist, the Congress, as I informed you in my last, have written to the governors of Connecticut & Rhode-island, the council of Massachusetts bay and the president of the convention of New Hampshire; In consequence of which letters they have strong hopes & confidence, that measures will be taken to compleat your army. As to the article of butter, the Congress desirous to obviate whatever may have a “tendency to give the soldiery room for complaint” have instructed me to inform you, that the same may be continued, until further order.
The Congress receive, with great satisfaction, your congratulations on the success of Capt. Manly. By the enclosed resolves you will perceive their determination on the captures already made, as well as those which may be made hereafter. It is expected the several colonies will erect courts of admiralty, and that the judges in those courts will regulate their decisions by the law of nations, except where it is relaxed by the enclosed resolutions.
I am further directed to inform you, that the Congress approve your taking such of the articles found on board the Concord, as are necessary for the army. The necessity of the case will, they apprehend, justify the measure, even though the vessel, upon trial, should, contrary to their expectation, be acquitted.
I am Authorized to inform you that it is the pleasure of Congress that Mr Mifflin the Quarter Master General hold the Rank of Colonell in the Army of the United Colonies, and that you Establish his Rank accordingly.
I must Beg leave to Refer you to the Inclos’d Resolutions of Congress for your future proceedings, which I am Directed to Transmitt you—You will Notice the last Resolution Relative to an Attack upon Boston, this pass’d after a most serious Debate in a Committee of the whole house, and the Execution Referr’d

to you, and may God Crown your Attempt with Success, I most heartily wish it, tho’ individually I may be the greatest sufferer.
I have paid Mr Fessenden the Express in full for his three Journies as Express to Philadelphia, Deducting only Sixty Dollars, which he Says, yo⟨u⟩ order’d him, that there will be no pay due to him for Services perform’d heretofore, only for his Expences now from this place to you, if this Adjustment be not Right, please to inform me. I have the Honour to be with sincere sentiments of Esteem, Sir Your most Obedt hume sevt

John Hancock Presidt


Fessenden being indispos’d, I have Sent a special Express, as Congress were Anxious their Resolves should Reach you as quick as possible.

